RESPONSE TO AMENDMENT

Claims 1-10 are pending in the application.  
Amendments to the claims, filed June 23, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The objection to the claims, made of record in the office action mailed April 7, 2022, Page 2, Paragraph 1 has been withdrawn due to Applicant’s amendment in the response filed June 23, 2022.
The 35 U.S.C. §112 (b) rejection of claims 1-10, made of record in the office action mailed April 7, 2022, Page 2, Paragraph 3 has been withdrawn due to Applicant’s amendment in the response filed June 23, 2022.
The 35 U.S.C. §103 rejection of claims 1-10 over Harada (U.S. Pat. Pub. 2016/0289505) in view of Mochizuki (U.S. Pat. Pub. 2017/0148552), made of record in the office action mailed April 7, 2022, Page 4, Paragraph 7 has been withdrawn due to Applicant’s amendment in the response filed June 23, 2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	

Claim Rejections - 35 USC § 103
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (U.S. Pat. Pub. 2016/0289505) in view of Kurokawa (U.S. Pat. Pub. 2017/0247535) and Mochizuki (U.S. Pat. Pub. 2017/0148552).
Regarding claim 1, Harada teaches an adhesive sheet (Abstract) comprising in this order: a substrate (PVC film, Abstract) containing 20-100 parts by mass (20 to 60 parts by weight, Paragraph [0030]) of a polyester-based plasticizer (Paragraphs [0023] and [0028]) with respect to 100 parts by mass of a vinyl halide-based resin (PVC, Paragraphs [0020] and [0030]); a primer layer (Paragraph [0062]); and an adhesive layer (Abstract; Paragraph [0066]) in which an included amount of a tackifier is 0-250 parts by mass (20-150 parts by weight, Paragraph [0080]) with respect to 100 parts by mass of an elastomer (Paragraph [0069]).  Harada further teaches the adhesive layer can further include fillers (Paragraph [0081]) and the adhesive sheet is used to wrap electric wires together to form a wire harness (Paragraph [0015]).
Harada fails to teach wherein the adhesive layer further include inorganic microparticles having an average size of 0.08-20 µm in an amount of 5-250 parts by mass with respect to 100 parts by mass of an elastomer. 
Kurokawa teaches a thermoplastic elastomer composition (Abstract) that can be used automotive applications such as a wire harness (Paragraphs [0004] and [0159]).  Kurokawa further teaches the thermoplastic elastomer composition includes an inorganic filler having a diameter less than 1.0 µm, preferably 0.01 µm to 0.5 µm, (Paragraph [0082]) in an amount of 5-30 parts by weight relative to 100 parts by weight of the elastomer in order to improve slidability and adhesiveness (Paragraph [0111]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the adhesive layer of Harada further include an inorganic filler having a diameter less than 1.0 µm, preferably 0.01 µm to 0.5 µm, (Paragraph [0082]) in an amount of 5-30 parts by weight relative to 100 parts by weight of the elastomer as taught by Kurokawa in order to improve slidability and adhesiveness of the layer.
As such, Harada in view of Kurokawa teaches a total value of the included amounts of the tackifier and the inorganic microparticles would be 5-350 parts by mass (25-180 parts by weight; 20-150 parts by weight tackifier, 5-30 parts by weight inorganic microparticle).
Harada in view of Kurokawa fails to teach an adhesive force of the adhesive layer having a width of 15 mm to itself is 1.5 N or more.
Mochizuki teaches an adhesive sheet (Abstract; self-adhesive vinyl chloride sheet, Paragraph [0082]) used for a wire harness (Abstract) and that in a wire harness, the multiple wires are bound together into a bundle by wrapping the self-adhesive vinyl chloride sheet around the wires in a way that the adhesive layer comes into contact with the surfaces of the wires and the remaining two end portions of the self-adhesive vinyl chloride sheet not in contact with the wires are adhered together, i.e. the adhesive layer is adhered to itself (Paragraph [0082]; see Fig. 5).  Mochizuki further teaches that a larger self-adhesiveness, such as 10 N/20 mm or more (Paragraph [0093]), is preferred (Paragraph [0093]) so that the wires are kept bound together in the bundle for a long period of time (Paragraph [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the adhesive force of the adhesive layer of Harada in view of Kurokawa having a width of 15 mm to itself be 7.5 N or more (10 N/20 mm = 7.5 N/15 mm) as taught by Mochizuki so that the when used in a wire harness, the wires are kept bound together in a bundle for a long period of time. 
 Harada in view of Kurokawa and Mochizuki fails to teach wherein the adhesive layer has a probe tack of 7 N/cm2 or less in accordance with ASTM D 2979; however, since the adhesive sheet of Harada in view of Kurokawa and Mochizuki is made of the same materials as claimed (as discussed above) and used for the same purpose (in a wire harness), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the adhesive layer of Harada in view of Kurokawa and Mochizuki to have a probe tack of 7 N/cm2 or less in accordance with ASTM D 2979.
Regarding claim 2, Harada teaches wherein the polyester-based plasticizer is an adipic acid-based polyester (Paragraph [0028]).
Regarding claim 3, Harada teaches the polyester-based plasticizer can be W-2300 (Paragraph [0197]).  The instant published application in Paragraph [0058] states that W-2300 has a viscosity at 25°C of 1500 mPa·s.
Regarding claims 4 and 10, Harada teaches wherein the polyester-based plasticizer has a weight-average molecular weight of 600-6000 (at least 1000, Paragraph [0031]).
Regarding claim 5, Harada teaches wherein the elastomer in the adhesive layer is a natural rubber (Paragraph [0069]).
Regarding claim 6, Harada teaches wherein the tackifier has a softening point, measured by a ring-and-ball method, of 95°C or higher (60-160°C, Paragraph [0079]).
While the reference does not specifically teach the claimed range of 95°C or higher, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7, Kurokawa teaches wherein the inorganic microparticles are calcium carbonate (Paragraph [0081]).
Regarding claim 8, Harada in view of Kurokawa and Mochizuki teaches a protective material (Paragraph [0154]) using the adhesive sheet according to claim 1 (as discussed above).
Regarding claim 9, Harada in view of Kurokawa and Mochizuki teaches a wire harness (Paragraph [0154]) using the adhesive sheet according to claim 1 (as discussed above).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed June 23, 2022 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
July 2, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788